Citation Nr: 1143175	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  06-37 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a thoracic spine disorder.

2. Entitlement to an evaluation in excess of 50 percent for medial and lateral epicondylitis of the right elbow.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to July 1984. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2005 and July 2010 rating decisions of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO). In the March 2005 rating decision, the RO determined that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for a thoracic spine disorder and continued the 10 percent disability rating for medial and lateral epicondylitis of the right elbow, effective August 1, 2004. In the July 2010 rating decision, the RO, in pertinent part, denied entitlement to a TDIU. 

In an October 2006 statement of the case, the RO reopened the claim of entitlement to service connection for a thoracic spine disorder case and denied it on the merits. The Board notes that it must initially determine whether the Veteran has presented new and material evidence sufficient to reopen the previously denied claim of service connection. See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened; and there is no prejudice to the appellant's ability to present the case when the Board addresses the issue of whether the claim should be reopened rather than addressing the reopened claim on the merits. See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). The Board has therefore listed the issue on the title page accordingly.   

The Board also notes that in a May 2009 rating decision, the RO increased the evaluation for the Veteran's medial and lateral epicondylitis of the right elbow to 50 percent disabling, effective August 1, 2004. The Veteran was advised of the above grant of increased rating and submitted an additional notice of disagreement in August 2009. In the July 2010 rating decision, the RO continued the 50 percent disability rating and there is no evidence of record indicating the Veteran has withdrawn his appeal. In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded. Thus, this appeal continues.

The Veteran submitted a November 2006 substantive appeal, via a VA Form 9, and requested a personal hearing before the Board at the RO. A hearing was scheduled for April 2011, but the Veteran did not appear and did not provide any explanation for his absence. Accordingly, his request for a hearing is considered withdrawn, and the Board may proceed with review of the claims. 38 C.F.R. § 20.704(d) (2011).    

During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in Manila, the Republic of the Philippines, hence, that RO now has jurisdiction over the claims on appeal.

The issues of entitlement to an evaluation in excess of 50 percent for medial and lateral epicondylitis of the right elbow and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. The claim of entitlement to service connection for a thoracic spine disorder was denied in an April 2003 rating decision.

3. The evidence received since the April 2003 rating decision is new and material.  

4. Probative evidence of a nexus between the post service diagnoses of the thoracic spine, to include left upper thoracic muscle strain and degenerative disc disease, and service is not of record.  


CONCLUSIONS OF LAW

1. The April 2003 rating decision, that denied the claim of entitlement to service connection for a thoracic spine disorder, is final. 38 U.S.C.A. § 7105 (West Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2. New and material evidence has been submitted since the April 2003 rating decision, and the claim of entitlement to service connection for a thoracic spine disorder is reopened. 38 U.S.C.A. §§ 5108, 7104(b) (West Supp. 2010); 38 C.F.R. § 3.156 (2011).  

3. A thoracic spine disorder was not incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a November 2004 letter. In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency. This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals. Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability. The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the present appeal, a July 2009 letter sent to the Veteran included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal. Although this notice was not issued before the March 2005 rating decision on appeal, the Veteran has not been prejudiced, as the claim was readjudicated in July 2009 and September 2010 supplemental statements of the case (SSOC). See Prickett v. Nicholson, 20 Vet. App. 370 (2006). Additionally, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, prejudicial, normally falls upon the party attaching the agency's determination, except in cases where VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2011). In connection with the current claim on appeal, VA has obtained the Veteran's service treatment records, VA outpatient treatment records from May 2003 to August 2008, private treatment records from August 2001 to January 2005, and Social Security Administration records. In December 2009, the Veteran was provided a VA examination in connection with his claim on appeal. The VA examiner reviewed the Veteran's claims file and medical history, recorded pertinent examination findings, but noted an inability to provide an opinion without resorting to mere speculation with a supporting rationale for that conclusion. The Board finds that the VA examination report lacks probative value. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal. The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision

A. New and Material Evidence

The Veteran seeks to reopen his service connection claim for a thoracic spine disorder. In an April 2003 rating decision, the Veteran was denied service connection for the claim on appeal as there was no evidence to show he had a chronic thoracic back disorder and that such a disorder was related to the history of thoracic back pain in service. The Veteran submitted a March 2004 notice of disagreement and a statement of the case was issued in May 2004; however, the Veteran did not submit a substantive appeal, thus this decision became final. 38 U.S.C.A. § 7105 (West Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2011). 

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim. If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record. 38 U.S.C.A. §§ 5108, 7105 (West Supp. 2010); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

The evidence that is considered to determine whether new and material evidence has been received is the evidence submitted since the last final disallowance of the appellant's claim on any basis. Evans, 9 Vet. App. at 273. This evidence is presumed credible for the purposes of reopening the appellant's claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2011). Such evidence received prior to the expiration of the appeal period or prior to the appellate decision, if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b) (2011). If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as opposed to adjudicating the matter as a claim to reopen on the basis of new and material evidence. 38 C.F.R. § 3.156(c) (2011).

Additional evidence has been added to the record, which does not include official service department records, since the April 2003 rating decision. For the reasons discussed below, the evidence is new and material and the claim on appeal is reopened for adjudication on the merits.

The additional evidence added to the record since the April 2003 final rating decision includes VA outpatient treatment records dated May 2003, January 2004, March 2004, July 2004, January 2005, March 2008, and August 2008, private treatment records dated August 2001 and September 2001, a November 2006 substantive appeal with personal statement, December 2009 VA examination report, and treatment and administrative records from the Social Security Administration. 

The Board notes that this evidence is new in that it was not previously of record at the time of the April 2003 rating decision and is not cumulative or redundant of evidence already of record because it reports and discusses the Veteran's current thoracic spine diagnoses and contention that the back pain he developed during service has been present ever since. Specifically, in the December 2009 VA examination report, the Veteran was diagnosed with left upper thoracic muscle strain and x-ray results revealed degenerative disc disease of the thoracic spine. The examiner documented the Veteran's report as to having intermittent left upper back pain while in the Philippines after discharge from service and that the pain has been present on and off since his original diagnosis during military service. Thus, this evidence is material because it bears directly and substantially upon the specific matter under consideration, and by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim on appeal.    

For the reasons stated above, the Board finds that the newly submitted evidence to be both new and material. Having submitted new and material evidence, the Veteran's claim on appeal is reopened and will be readjudicated on the merits. 38 U.S.C.A. § 5108 (West Supp. 2010); 38 C.F.R. § 3.156 (2011).

B. Service Connection

The Veteran contends that service connection is warranted for his current thoracic spine disorder as it is the same spine disorder that he was treated for during military service and has experienced the same symptomatology ever since. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A §§ 1110, 1131 (West Supp. 2010). Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is a chronic disease in service, or within the presumptive period under 38 C.F.R. § 3.307, subsequent manifestations of the same chronic disease at any later date, however remote, is warranted to establish service connection, unless the subsequent manifestations are clearly attributable to intercurrent causes. See 38 C.F.R. § 3.303(b) (2011); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997). A chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.' Id. When the disease identity is established, there is no requirement of evidentiary showing continuity; however, if a condition noted during service is not shown to be chronic or the diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after service is required to support the claim. Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Review of the Veteran's service treatment records reveals that in June 1980, he complained of left upper back pain for the past two months and denied any known injury to his back. Mild muscle spasms in the left mid thoracic back were noted upon palpation and the Veteran was assessed with decrease left mid thoracic back pain. He was treated with moist heat and a medcolator, placed on duty restrictions of no lifting over 10 pounds, and reported no pain approximately thirteen days later. Upon discharge from service, a May 1984 separation examination report revealed no abnormalities of the Veteran's spine.

Next, review of the Veteran's post service treatment records reflects complaints, treatment, and current diagnoses for a thoracic spine disorder.

Private treatment records show an assessment of left upper back/shoulder pain in August 2001, and the Veteran's September 2001 complaint of upper back pain. In July 2004, he also reported chronic left upper back pain, especially when standing for long periods of time, and was diagnosed with thoracic back pain/spasms by Dr. R. Y.

VA outpatient treatment records reveal the Veteran reported sometimes having back muscle spasms not associated with neurological symptoms or gastrointestinal/gastro urinary dysfunction and he was diagnosed with back spasms/strain in May 2003. There were January 2004 objective findings of left subscapular muscle tightness with soreness to palpation/stretching, and a diagnosis of muscle spasm. In March 2004, left upper back intermittent back spasms and vague soreness in multiple areas in the thoracic spine were documented and the Veteran was treated with a 10 minute soft tissue massage and myofascial release in prone of thoracic back. More recently in February 2008, a magnetic resonance imaging (MRI) revealed degenerative disc disease at C4-C5 and C6, and the Veteran reported his thoracic back pain was generally the same as when treated in 2004. In March 2008, he was treated with 10 minutes of moist heat for left scapulothoracic muscle spasms, and in August 2008 he was assessed with left chronic intermittent muscle spasms.

In December 2009, the Veteran underwent a VA examination in connection with his claim on appeal. He reported left upper back pain on a daily basis over the last several months. The pain fluctuated in severity and flare ups occurred for only seconds about once a day. Following the examination, the examiner noted that x-ray results of the thoracic spine revealed degenerative disc disease and he rendered a diagnosis of left upper thoracic muscle strain.

The Board has carefully reviewed the evidentiary record and finds that the preponderance of the evidence is against the grant of service connection for a thoracic spine disorder. 

The Board acknowledges that the Veteran is competent to provide evidence of which he has personal knowledge that came through the use of his senses. See Layno v. Brown, 6 Vet. App. 465 (1994). Such competent lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Throughout the appeal period, the Veteran reported that onset of his current thoracic spine disorder began during his military service. Specifically, in the August 2001 private treatment record, he complained of intermittent left upper back pain during the past 15 to 20 years and denied any history of a back injury. He also noted left upper back pain for the past 20 years in the July 2004 private treatment record. In the November 2006 substantive appeal, the Veteran reported that although his back was bothering him constantly during his stay in the Republic of the Philippines after discharge from service, he did not seek treatment from Dr. C. D., his family physician at the Clark Air Base Regional Medical Hospital, as often as he should due to monetary constraints. He reportedly tried to get to his treatment records, but was unsuccessful because the clinic was closed after Dr. C. D.'s death and most of the records were lost.

Most recently at the December 2009 VA examination, the Veteran reiterated that his back pain has been present on and off since his original diagnosis during service. He reported that he still had back pain after his initial diagnosis during service, but it was not severe enough for him to seek medical attention or complain of residual back pain at the time of separation from service. Immediately following separation, the Veteran remained in the Republic of the Philippines and did not engage in a lot of physical activity, so the pain was not exacerbated; however, he continued to have intermittent left upper back pain during that time. In 2000, he returned to the United States and worked as a mail handler, during which his left upper back pain was exacerbated although he was able to continue working. One year later, his job duties were modified due to other service-connected and nonservice-connected disabilities and he retired in October 2009.

After a review of the Veteran's contentions discussed above, the Board finds that his statements are competent and can be construed as alleging a continuity of symptomatology for a thoracic spine disorder since his period of military service. However, due to documented treatment many years after service and the Veteran's inconsistent statements with regard to a continuity of treatment for his thoracic spine since service, the Board finds that the Veteran's allegations of continuity of symptomatology are not credible.

As previously noted, the first documented treatment following separation from service for back pain is first shown in August 2001, which is seventeen years after separation from service. This lengthy period of time without medical complaint and the amount of time elapsed since service, can be considered as evidence against the claim. See 38 C.F.R. § 3.303(b) (2011); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (suggesting that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service). 

The record further reveals that in a January 2005 private treatment record, Dr. R. Y. reported that she was asked by the Veteran to opine that his current chronic left upper back pain was caused by his 1980 muscle strain during service. Dr. R. Y. noted that the Veteran was discharged from service in 1984, remained in the Republic of the Philippines for 20 years, and had not seen any doctor for that back pain since the initial injury and one follow-up visit. The Veteran first sought treatment for the pain from Dr. R. Y. in July 2004. On the other hand, as noted above, the Veteran reported in the November 2006 substantive appeal that he did seek treatment for his back from Dr. C. D. during his stay in the Republic of the Philippines immediately following his discharge from service, but those records were unavailable due to the physician's death. 

As a result of the Veteran's inconsistent statements regarding pursuit of medical treatment in the January 2005 private treatment record and in support of his claim on appeal in the November 2006 substantive appeal, the Board finds these inconsistencies weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service. See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service). 

There is also no probative evidence of record that etiologically relates the Veteran's current thoracic spine disorder to service or to any event of service. 

In the December 2009 VA examination report, the examiner opined that "[w]hether [the Veteran's] ongoing complaint of left upper thoracic back pain and muscle strain is the result of injury sustained during the military service or not, [he] cannot resolve without resorting to mere speculation." The Court has held that when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability. Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010). In this case, the examiner noted review of the claims file, to include the June 1980 service treatment record, 2005 private treatment record, and November 2006 substantive appeal. He also explained that there were no additional treatment records during service or from the private physician during the Veteran's residence in the Republic of the Philippines to support the Veteran's contention. As a result, the Board finds that the examiner's statement is adequate because is supported with sufficient rationale for why a nexus opinion would not be provided, yet lacks probative value due to the absence of an etiological opinion. 

The Board notes consideration of the Veteran's contention that his current thoracic spine disorder had its onset during service. However, the question of causation in this case involves a complex medical issue that is beyond the Veteran's personal knowledge, thus he is not competent to address the medical etiology of his thoracic spine disorder. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for a thoracic spine disorder. See Gilbert, 1 Vet. App. at 55.

ORDER

As new and material evidence has been received, the claim of entitlement to service connection for a thoracic spine disorder is reopened.

Entitlement to service connection for a thoracic spine disorder is denied. 


	(CONTINUED ON NEXT PAGE)




REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims of entitlement to an evaluation in excess of 50 percent for medial and lateral epicondylitis of the right elbow and to a TDIU. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

With regard to the increased rating claim for medial and lateral epicondylitis of the right elbow, the Board finds it was not readjudicated by the RO after the Veteran underwent an additional VA examination, in pertinent part, for the right elbow in November 2010. Thus, the issue of entitlement to an evaluation in excess of 50 percent for medial and lateral epicondylitis of the right elbow is remanded for the RO to review the November 2010 VA examination report and issue a supplemental statement of the case (SSOC).   

With regard to the claim for a TDIU, the Veteran submitted an October 2010 notice of disagreement (NOD) with regard to the July 2010 rating decision which denied the claim on its merits. The Court has held that, where the record contains a NOD as to an issue, but no statement of the case (SOC), the issue must be remanded to the originating agency to issue a SOC and to provide the Veteran an opportunity to perfect the appeal. See Manlicon v. West, 12 Vet. App. 238 (1999). In this case, a SOC was not issued for the issue of entitlement to a TDIU, thus, the Board finds that a remand is required for this issue as well. 

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1. After a review of the November 2010 VA examination report, the issue of entitlement to an evaluation in excess of 50 percent for medial and lateral of the right elbow should be readjudicated. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

2. Issue a statement of the case (SOC) to the Veteran and his representative, addressing the issue of entitlement to a TDIU. The Veteran and his representative must be advised of the time limit in which he may file a Substantive Appeal. Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).




Department of Veterans Affairs


